Citation Nr: 1642356	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from October 1986 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran filed an application to reopen a previously denied claim of entitlement to service connection for PTSD.  Current medical records also indicate a diagnosis of anxiety disorder.  Accordingly, the Board has broadened the scope of the Veteran's service connection claim, which is reopened in this decision, to encompass any and all psychiatric disorders reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2009 rating decision, the RO denied the Veteran's claim for service connection for PTSD; no appeal was taken from the determination, and new and material evidence was not received within one year following the decision.

2.  Evidence received since the September 2009 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has tinnitus that is likely attributable to noise exposure during service. 

CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015)  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens service connection for an acquired psychiatric disorder on the basis of new and material evidence and grants service connection for tinnitus.  These actions represent a complete grant of the benefits sought on appeal.  Therefore, no discussion of VA's duties to notify and assist is necessary.

New and Material Evidence

The Veteran is seeking to reopen a claim of service connection for PTSD.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5018.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim was denied in a September 2009 rating decision.  The RO held that the evidence did not show that there was a verified stressor.  The Veteran did not appeal, nor was new and material evidence received within one year following the determination.  As such, the September 2009 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103 (2015). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  VBA Training Letter 10-05 (July 16, 2010) states with regard to this amendment:  "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity', such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'"

In this case, the Veteran is shown to have served in Saudi Arabia during the first Persian Gulf War.  A review of the record shows that he has submitted statements demonstrating "fear of hostile military or terrorist activity."  See statements dated in September 2009 and September 2010.  Therefore, these statements are deemed sufficient to reopen a claim.  Accordingly the claim is reopened.


Tinnitus - Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as tinnitus as an organic disease of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran contends that his tinnitus began in service due to exposure to explosions during his service in Saudi Arabia during the first Persian Gulf War.  The Veteran's personnel records confirm his service during the first Persian Gulf War.  

On VA audiology examination in October 2010, the VA examiner opined that the Veteran had a slight high frequency hearing loss which can be consistent with tinnitus.  However, the examiner felt that the issue could not be resolved without resorting to mere speculation.  Notably, the examiner felt that it was unclear if the Veteran was exposed to loud sounds based on conflicting information in the claims file report and his hearing conservation records from service.

In a November 2010 addendum report, the same examiner opined that the Veteran's tinnitus was not due to or a result of his in-service noise exposure.  The rationale provided was that in-service hearing tests showed normal hearing sensitivity with no significant change in hearing noted.  Moreover, the examiner noted that the hearing conservation audiogram dated in 1992 noted that the Veteran was not routinely exposed to loud sounds.  

In this case, the record supports a finding that the Veteran was exposed to significant noise during his military service.  Although the VA examiner found that the Veteran's tinnitus was not related to service, this opinion is based on the absence of hearing loss and documentation of noise exposure in the service treatment records.  Thus, the VA examiner's rationale is inconsistent with the credible evidence of record and is of little probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran is competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears for many years.  His statements as to noise exposure are consistent with the circumstances of his service and the Board finds such statements credible.  

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least in equipoise on the question of a nexus between service and the current tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.012. 


ORDER

Having determined that new and material evidence has been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is reopened.

Entitlement to service connection for tinnitus granted.


REMAND

The Veteran asserts that an in-service stressor, fear of hostile military or terrorist activity, caused him to have PTSD.  As noted above, the Veteran's service personnel records confirm his service during the first Persian Gulf War.  His DD-214 shows his military occupational specialty as an administrative specialist.

The Veteran reported that while he was stationed in Saudi Arabia, he could hear explosions that were initially distant but got closer and closer.  He stated that he "feared for my life every day for two weeks" due to explosions and scud missile attacks.  The Veteran's claims of experiencing fear for his life due to explosions and scud missile attacks are consistent with his service.   

At an October 2010 VA psychiatric examination, it was determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, he was diagnosed as having anxiety disorder.  The examiner initially reported that the Veteran's reports of nightmares and thoughts of Desert Storm, along with his current stressors, combined to meet the criteria for anxiety disorder.  However, in a subsequent addendum report dated in November 2010, the same examiner opined that the diagnosed anxiety disorder was not related to active duty service, but did not provide a rationale.  In light of the above, the Board finds that a remand for a supplemental opinion is necessary to assist in determining if diagnosed anxiety disorder is related to any in-service events. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a supplemental VA opinion to address the etiology of currently diagnosed anxiety disorder.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, an examination should be scheduled.  The revelant documents in the claims file should be made available for review in connection with this request.  

The examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that a currently diagnosed psychiatric disorder, to include anxiety disorder, began during service or is otherwise etiologically linked to an event in service, to include fear of hostile military activity?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.

2.  Following completion of the above requested action, the AOJ should adjudicate the reopened claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety, de novo.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


